Case 1:18-cv-02310-RBJ Document 104 Filed 04/16/21 USDC Colorado Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02310-RBJ

WILLIAM T. HARRIS III,

       Plaintiff,

v.

COLORADO HIGH SCHOOL ACTIVITIES ASSOCIATION,

       Defendant.


                           PLAINTIFF’S WITNESS LIST


       Plaintiff William T. Harris III, by and through his undersigned counsel, hereby

respectfully provides the court and opposing counsel his witness list for the trial

currently scheduled for April 19, 2021.

                WITNESSES                        ESTIMATED DATE(S) AND
                                                 LENGTH OF TESTIMONY
     1. D’Shawn Schwartz (will call)               April 19, 2021; 1/2 Hour

     2. Michael Schwartz (will call)                April 19, 2021; 1/2 Hour

     3. William T. Harris (will call)             April 19 & 20, 2021; 4 Hours

     4. Sean Dorsey (will call)                      April 20, 2021; 1 Hour

     5. Bert Borgmann (will call)                    April 20, 2021; 1 Hour

     6. Robert Hawkins (will call)                April 20 & 21, 2021; 2 Hours




                                          1
Case 1:18-cv-02310-RBJ Document 104 Filed 04/16/21 USDC Colorado Page 2 of 4




               WITNESSES                      ESTIMATED DATE(S) AND
                                              LENGTH OF TESTIMONY
    7. Jared Felice (will call)                  April 21, 2021; 3 Hours

    8. Paul Angelico (will call)              April 21 & 22, 2021; 3 Hours

    9. Tiana Harris (will call)                  April 22, 2021; 1 Hour

    10. Elder Miron (will call)                 April 22, 2021; 1/2 Hour

    11. Bryan VanSickle (will call)           April 22 & 23, 2021; 2 Hours

    12. Jeffrey Nehls (will call)                April 23, 2021; 2 Hours

    13. Paul Andersen (may call)                 April 21, 2021; 1 Hour

    14. Peter Hilts (may call)                   April 21, 2021; 1 Hour

    15. Otis Johnson (may call)                  April 20, 2021; 1 Hour

    16. Barbara Johnson (may call)               April 20, 2021; 1 Hour

    17. Romeo Maestas (may call)                 April 20, 2021; 1 Hours

    18. Mary Shaw (may call)                     April 21, 2021; 1 Hour

    19. CHSAA Custodian of Records               April 20, 2021; 1 Hour
        (may call)
    20. Falcon School District 49                April 20, 2021; 1 Hour
        Custodian of Records (may call)
    21. Anyone Necessary for                     April 23, 2021; 1 Hour
        Impeachment


DATED this 16th day of April 2021.




                                          2
Case 1:18-cv-02310-RBJ Document 104 Filed 04/16/21 USDC Colorado Page 3 of 4




                                         Respectfully submitted,

                                         KING & GREISEN, LLP

                                         /s/ Matthew Fredrickson
                                         Diane S. King
                                         Matthew Fredrickson
                                         KING & GREISEN, LLP
                                         1670 York Street
                                         Denver, CO 80026
                                         (303) 298-9878
                                         king@kingreisen.com
                                         fredrickson@kinggreisen.com

                                         /s/ Hunter A Swain
                                         Hunter A. Swain
                                         SWAIN LAW, LLC
                                         1490 N. Lafayette St., Ste. 303
                                         Denver, CO 80218
                                         (720)815-5281
                                         hunter@swainemploymentlaw.com

                                         Attorneys for Plaintiff




                                     2
Case 1:18-cv-02310-RBJ Document 104 Filed 04/16/21 USDC Colorado Page 4 of 4




                           CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of April 2021, I personally filed the

foregoing PLAINTIFF’S WITNESS LIST with the Clerk of Court using the

CM/ECF system, which will cause such filing to be served via email to the following:

Alex Halpern
Alexander Halpern LLC
1345 Spruce Street, Second Floor
Boulder, CO 80304
ahalpern@halpernllc.com

Justin Miller
Caplan & Earnest LLC
3107 Iris Ave. #100
Boulder, CO 80301
jmiller@celaw.com

Attorneys for Defendant

                                          /s/ Kayla Smith
                                          Kayla Smith, Paralegal




                                             3
